EXHIBIT 10.2

 

SEVERANCE PAYMENT AGREEMENT

 

This Severance Agreement is entered into as of November 4, 2008 between Internet
Brands, Inc. (the “Company”) and Scott Friedman (the “Employee”).

 

WHEREAS, Employee is a senior executive of the Company in the capacity of Chief
Financial Officer;

 

WHEREAS, the Company desires to recognize Employee’s continued contribution to
the growth and stability of the Company and provide an additional incentive for
Employee to remain at the Company;

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties agree as follows:

 

1. Severance Payment. If the company terminates Employee’s employment without
Cause, as defined in paragraph 2 below, and for reasons other than death or
disability, and such termination constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
and the applicable guidance issued thereunder (“Section 409A”), the Company will
make a lump sum payment to Employee which payment shall be equal to six months
of Employee’s base salary plus 50% of Employee’s annual stated cash bonus
target. Notwithstanding the foregoing, it shall be a condition to Employee’s
right to receive such payment that Employee executes and delivers to the Company
a full general release of claims within twenty-one (21) days following the date
of such termination and the statutory period for rescission of such release
elapses without revocation of such release.  Such payment shall be made on the
date following the termination date on which such statutory period has lapsed,
but in all cases, no later than sixty (60) days following the termination date.
In addition, Employee shall receive six months of continued health, dental and
life insurance benefits under COBRA on the same premium copayment terms as
Employee had while employed at the Company provided that Employee was enrolled
in such plans on the date of termination, subject to Employee’s timely election
and maintenance of  COBRA coverage. Notwithstanding the foregoing sentence, if
Employee retains alternative employment during the nine month severance period
and the new employer offers such benefits, Employee’s health, dental and/or life
insurance benefits shall terminate on the date that such benefits commence at
the new employer.

 

2. Acceleration of Vesting of Equity Grants Upon a Change of Control.  On the
occurrence of a Change of Control (defined below) (i) each of Employee’s equity
grants that are not otherwise fully vested shall automatically vest on a daily
prorata basis over the period starting from the most recent vesting date of each
such grant prior to the Change of Control through immediately prior to the
closing date of the Change of Control; (ii) the remaining unvested  portion of
each of Employee’s equity grants shall automatically vest 50% immediately prior
to the closing date of the Change of Control. Immediately prior to the closing
of the Change

 

1

--------------------------------------------------------------------------------


 

of Control transaction, the Company or the successor entity will reserve amounts
sufficient to pay Employee for the remaining 50% of unvested equity grants (in
cash and/or publicly traded stock of the successor entity on the same terms as
provided to Company stockholders on the closing date). Such remaining 50% shall
continue to vest under the terms of such equity grant agreements through the
earlier of the first anniversary of the closing date of the Change of Control
transaction or a termination of Employee under this subsection (c), upon which
date all remaining unvested equity grants shall automatically vest and Employee
shall be paid all amounts reserved for such purpose to Employee. “Change of
Control” shall mean (i) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or (ii) the consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets,

 

3. Cause. For purposes of paragraph 1 above, “Cause” shall be defined as
(i) termination for any act of personal dishonesty taken by Employee in
connection with Employee’s responsibilities to the Company after repeated
written warnings, (ii) a felony conviction, (iii) termination due to a willful
act that constitutes misconduct and is injurious to the Company after repeated
written warnings, or (iv) gross negligence, recklessness, or willful misconduct
or malfeasance in the performance by Employee of his duties after repeated
written warnings.

 

4. Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes.

 

5. Section 409A. To the extent applicable, this Agreement shall be interpreted
in a manner that satisfies, or qualifies for exemption from, the requirements of
Section 409A.  Notwithstanding any provision of this Agreement to the contrary,
if the Company determines that any payments or benefits payable under this
Agreement may be subject to Section 409A, the Company may, with Employee’s prior
written consent, adopt such amendments to this Agreement or adopt other policies
or procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to comply with, or exempt such payments and benefits from, the
requirements of Section 409A.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of November 4, 2008.

 

 

INTERNET BRANDS, INC.

 

 

 

By:

/s/ Robert N. Brisco

 

 

Robert N. Brisco

 

 

Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

 

By:

/s/ Scott A. Friedman

 

 

Scott A. Friedman

 

 

3

--------------------------------------------------------------------------------